Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 9-15 and 21-32 are currently active in the application with claims 1, 9, 10, 13 and 14 being amended, claims 2-8 and 16-20 being cancelled and claims 21-32 being added by the Applicant.
Response to Amendment
	Applicant’s amendments in the response of July 19, 2022 was sufficient in overcoming the rejection of claims 1, 7, 9, 10, 13, 14, 16, 19 and 20 over 35 USC 112 (b) and therefore these rejections have been withdrawn.
Claim Objections
Claim 32 is objected to because of the following informalities:  
The instant claim contains “, and wherein.” in line 9 with no further language.  
Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 14 be found allowable, claims 24 and 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Both claims are to contacting iron ore with an acidic solution wherein claim 14 does not specify when this contact occurs and therefore the contacting could be before dehydration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claim is to contacting the treated iron ore with an acidic solution however the treated iron ore results from the acid washing of iron ore as taught by the Applicant in paragraph [0049] of the published application and therefore represents new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley-Smith et al. (WO 2018/094453) hereafter Smith, refer to US 2019/0300982.
	Considering Claim 1, Smith discloses a treated iron ore catalyst wherein iron ore is combined with a carbonaceous material and heated to create the treated iron ore composition [0051], [0060] and [0061].  Smith further discloses non-limiting, treated iron ore compositions comprising 78.1 % total iron content, 75.7 % metallic iron, 11.7 % CaO, 0.03 % K2O and 0.12 % Na2O [0114] which is less than the instantly claimed range for impurities and therefore falls within the instantly claimed range.  Additionally, the metallic iron falls within the instantly claimed range.  
Although the iron oxide level is not explicitly disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that if the total iron content is 78.1 % and the metallic iron is 75.7 % then any iron oxide present would fall within the instantly claimed range of less than 30% by weight thereby falling within the instantly claimed range which includes zero (0).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2015/0080210) hereafter Chun and further in view of Pineau et al. (NPL, Thermochimica Acta V 447, pp 89-100, 2006) hereafter Pineau and Henley-Smith et al. (WO 2018/094453) hereafter Smith refer to US 2019/0300982.
	Considering Claim 1, Chun discloses an iron-based catalyst prepared directly from iron ore wherein the iron ore is milled/ground to a desired particle size and combined with about 1 to 20 wt % silicon and/or aluminum  and may also be combined with 1 to 50% iron salt [0002], [0012] and [0023] –[0031].  The mixture is then dried and calcined for 1 to 8 hours at a temperature of 300° to 600°C [0033], [0034], [0096]-[0100] and [0112] with the intention of the calcining to remove impurities with the time and temperature critical to the removal [0108].  The catalyst can be utilized as a Fischer-Tropsch catalyst in one embodiment [0110] wherein the composition undergoing reduction by contacting the composition with carbon monoxide at 280°C and then with a gas comprising hydrogen and carbon monoxide at a temperature of 275°C [0135].
	Chun does not disclose the iron content of the iron ore or the iron oxide in the finished catalyst, does not discuss the loss on ignition and does not disclose the impurity level in iron ores.
Smith discloses a treated iron ore catalyst wherein iron ore is combined with a carbonaceous material and heated to create the treated iron ore composition [0051], [0060] and [0061].  Smith further discloses non-limiting, treated iron ore compositions comprising 78.1 % total iron content, 75.7 % metallic iron, 11.7 % CaO, 0.03 % K2O and 0.12 % Na2O [0114] which is less than the instantly claimed range for impurities and therefore falls within the instantly claimed range.  Additionally, the metallic iron falls within the instantly claimed range.  
Although the iron oxide level is not explicitly disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that if the total iron content is 78.1 % and the metallic iron is 75.7 % then any iron oxide present would fall within the instantly claimed range of less than 30% by weight thereby falling within the instantly claimed range which includes zero (0).  It would also be obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the iron oxide of Chun to possess similar iron oxide impurities as taught by Smith.
	Pineau discloses a study of the kinetics behind the reduction of iron oxides by hydrogen at low temperature (Abstract) wherein iron oxide (Fe3O4) can be reduced to metallic iron by hydrogen within a temperature range of 250° to 450°C (Table 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to:  Expect the catalyst composition of Chun to be reduced to metallic iron at the temperature of about 280°C and 275°C of Chun as taught by Pineau who teaches that iron oxide can be reduced to metallic iron at temperatures as low as 250°C. And to expect the iron content of Chun to fall within the instantly claimed range as taught by Smith.  Additionally, Chun discloses that as much as 50% of the iron in the composition may be present as an iron salt.  It is known by the ordinary skilled artisan that metallic salts are converted to a metallic state during calcination.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 9-13, 15, 21-23 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2015/0080210) hereafter Chun and further in view of Henley-Smith et al. (WO 2018/094453) hereafter Smith refer to US 2019/0300982 and Pineau et al. (NPL, Thermochimica Acta V 447, pp 89-100, 2006) hereafter Pineau.
	Considering Claims 9, 11 and 15, Chun discloses an iron-based catalyst prepared directly from iron ore wherein the iron ore is milled/ground to a desired particle size of less than 10nm-5 microns and combined with about 1 to 20 wt % silicon and/or aluminum  and may also be combined with 1 to 50% iron salt [0002], [0012] and [0023] –[0031] and [0052]-[0056].  The mixture is then dried and calcined for 1 to 8 hours at a temperature of 300° to 600°C [0033], [0034], [0096]-[0100] and [0112] (dehydrated) with the intention of the calcining to remove impurities with the time and temperature critical to the removal [0108] making time/temperature result effective variables.  In one embodiment, the catalyst can be utilized as a Fischer-Tropsch catalyst [0110] wherein the composition undergoing reduction by contacting the composition with carbon monoxide at 280°C and then with a gas comprising hydrogen and carbon monoxide at a temperature of 275°C [0135].
	Chun does not disclose the iron content of the iron ore or the iron oxide of the treated iron oxide ore with the ore being contacted with a hydrogen-containing gas comprising at least 50% hydrogen.
Smith discloses a treated iron ore catalyst wherein iron ore is combined with a carbonaceous material and heated to create the treated iron ore composition [0051], [0060] and [0061].  Smith further discloses non-limiting, treated iron ore compositions comprising 78.1 % total iron content, 75.7 % metallic iron, 11.7 % CaO, 0.03 % K2O and 0.12 % Na2O [0114] with the metallic iron falling within the instantly claimed range and that the raw ore has an iron oxide content of 87.7 % [0127] which falls within the instantly claimed range.  Smith further discloses that the combination of iron ore and carbonaceous material is maintained in a reducing atmosphere of predominately hydrogen which is interpreted to meet the instantly claimed range as the reactions as depicted by Smith require hydrogen or produce their own hydrogen [0056]-[0064].
Although the iron oxide level is not explicitly disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that if the total iron content is 78.1 % and the metallic iron is 75.7 % then any iron oxide present would fall within the instantly claimed range of less than 30% by weight thereby falling within the instantly claimed range which includes zero (0).  It would also be obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the iron oxide of Chun to possess similar iron oxide impurities as taught by Smith.
	Pineau discloses a study of the kinetics behind the reduction of iron oxides by hydrogen at low temperature (Abstract) wherein iron oxide (Fe3O4) can be reduced to metallic iron (less than about 30% iron oxide) by hydrogen within a temperature range of 250° to 450°C (Table 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to:  Expect the catalyst composition of Chun to be reduced to metallic iron at the temperature of about 280°C and 275°C of Chun as taught by Pineau who teaches that iron oxide can be reduced to metallic iron at temperatures as low as 250°C. And to expect the iron content of Chun to fall within the instantly claimed range as taught by Smith.  Additionally, Chun discloses that as much as 50% of the iron in the composition may be present as an iron salt.  It is known by the ordinary skilled artisan that metallic salts are converted to a metallic state during calcination.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 10, the significance of Chun, Smith and Pineau as applied to Claim 9 is explained above.
Chun discloses subjecting the iron ore to drying and calcination steps with the drying is conducted at temperatures ranging from 200° to 400°C  thereby falling within the instantly claimed range and calcination ranging from 300°C to 600°C [0074] and [0075] and [0100] to [0107].  Chun further discloses that the calcination is conducted from 1 to 8 hours to remove impurities [0105]- [0108] and [0112] however the calcination step is conducted until the impurities are removed and the drying step is conducted until the iron ore is dry (Embodiments) making the length of calcination and drying times result effective variables dependent upon the moisture content of the . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the proper dehydration time, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the proper dehydration time by the reasoned explanation that excessive time may impact the pore structure of the treated iron ore [0105].
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 12, 13 and 21, the significance of Chun, Smith and Pineau as applied to Claim 9 is explained above.
In a non-limiting example Chun discloses that the treated iron ore is reduced prior to a Fischer-Tropsch reaction at a temperature of 280°C and contacted with a hydrogen/carbon monoxide mixture at a 1:1 ratio which touches the instantly claimed range at a temperature of 275°C [0135] but does not disclose a general reduction temperature.  The ordinary skilled artisan would understand that the Fischer-Tropsch process utilizes hydrogen/carbon monoxide ratios of greater than 1:1.
For Fischer–Tropsch plants that use methane as the feedstock, another important reaction is steam reforming, which converts the methane into CO and H2:
H2O + CH4 → CO + 3 H2

Pineau discloses a study of the low-temperature reduction of iron oxides utilizing hydrogen wherein iron oxide is reduced to metallic iron at temperatures ranging from 250° to 450°C (Table 1) which overlaps the instantly claimed range wherein Pineau discloses the reduction with hydrogen wherein iron ore is contacted with a hydrogen/argon mixture of 67% hydrogen - 3 % water and balance argon (Equations i- iv and Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that argon is inert and not involved with the various reactions as taught by Pineau and therefore the contact is essentially with a gas comprising 97 % reactive hydrogen.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the iron oxide catalyst of Chun to be reduced during the Fischer-Tropsch when contacted with a stream of hydrogen as taught by Pineau.
	Considering Claims 22 and 23, the significance of Chun, Smith and Pineau as applied to Claim 9 is explained above.
Chun discloses an iron-based catalyst prepared directly from iron ore wherein the iron ore is milled/ground to a desired particle size of less than 10nm-5 microns and combined with about 1 to 20 wt % silicon and/or aluminum  and may also be combined with 1 to 50% iron salt [0002], [0012] and [0023] –[0031] and [0052]-[0056].  The mixture is then dried and calcined for 1 to 8 hours at a temperature of 300° to 600°C [0033], [0034], [0096]-[0100] and [0112] (dehydrated) with the intention of the calcining to remove impurities with the time and temperature critical to the removal [0108] making time/temperature result effective variables.  
Reversing the order of steps in a process does not impart patentability when no unexpected result is obtained.  Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.
Further, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).
	Considering Claims 27 to 31, the significance of Chun, Smith and Pineau as applied to Claim 9 is explained above.
	Chun discloses dehydration and calcination as discussed above.
Reversing the order of steps in a process does not impart patentability when no unexpected result is obtained.  Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.
Further, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).
	
 Claim 14, 24-26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2015/0080210) hereafter Chun in view of Henley-Smith et al. (WO 2018/094453) hereafter Smith refer to US 2019/0300982 and Pineau et al. (NPL, Thermochimica Acta V 447, pp 89-100, 2006) hereafter Pineau as applied to Claim 9 and further in view of Svensson et al. (USP 5,312,602) hereafter Svensson.
	Considering Claim 14, the significance of Chun, Smith and Pineau as applied to Claim 9 is explained above.
	Chun desires to remove impurities from the iron ore by calcination [0105]-[0108].  Smith discloses impurities such as silica, alumina, manganese oxide, magnesia and titania are present in iron ores [0114] but neither disclose the use of an acid to remove impurities.
	Svensson discloses a process for purifying iron oxide wherein iron oxide is first calcined and the calcined ore treated with an acid or mixture of acids (Col. 1, ln 4-13 and Col 2, ln 17-25) with the leaching product allowed to settle and decanted and an iron oxide meeting the specifications of a soft ferrite was obtained (Col. 3, ln 1-20).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the acid washing process of Svensson to treat the iron ore of Chun to remove impurities to produce a pure iron oxide catalyst as desired by Chun.  
	Considering Claim 24-26, the significance of Chun, Smith and Pineau as applied to Claim 9 is explained above.
Chun teaches dehydration as discussed above and desires to remove impurities from the iron ore by calcination [0105]-[0108].  Smith discloses impurities such as silica, alumina, manganese oxide, magnesia and titania are present in iron ores [0114] but neither disclose the use of an acid to remove impurities.
	Svensson discloses a process for purifying iron oxide wherein iron oxide is first calcined and the calcined ore treated with an acid or mixture of acids with an iron oxide  precipitate is allowed to settle and the iron oxide recovered (Col. 1, ln 4-13, Col 2, ln 17-25 and Col. 3, ln 1-20). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the acid washing process of Svensson to treat the iron ore of Chun to remove impurities to produce a pure iron oxide catalyst as desired by Chun.  
Reversing the order of steps in a process does not impart patentability when no unexpected result is obtained.  Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.
Further, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).
Considering Claim 32, the significance of Chun, Smith and Pineau as applied to Claim 9 is explained above.
The instant claim has been previously rejected as discussed above.
Chun discloses milling, dehydrating and calcining an iron ore as discussed above. 
Chun does not disclose contacting the iron ore with an acid.
	Svensson discloses a process for purifying iron oxide wherein iron oxide is first calcined and the calcined ore treated with an acid or mixture of acids with an iron oxide  precipitate is allowed to settle and the iron oxide recovered (Col. 1, ln 4-13, Col 2, ln 17-25 and Col. 3, ln 1-20). 
Reversing the order of steps in a process does not impart patentability when no unexpected result is obtained.  Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.
Further, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).
Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive. 
The 35 USC 112 issues were addressed above.
Applicant’s arguments regarding claim 1 have been addressed above.
Applicant’s arguments regarding the hydrogen content of the contacting gas have been addressed above.
Conclusion
Claims 1, 9-15 and 21-32 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732